Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
                                                Status of the Application
1.   Claims 1-5, 7-8, 10, 13, 15, 18, 20-21, 23-24, 32, 34-35, 40 and 47 are pending and considered for examination. Claims 6, 9, 11-12, 14, 16-17, 19, 22, 25-31, 33, 36-39, 41-46 and 48-57 were canceled.
                                                          Priority
2.  This application filed on March 22, 2020 is a 371 of PCT/CN2018/106436 filed on September, 29, 2018 which claims priority to PCT/CN2017/103393 filed on September, 26, 2017.
                                                 Objection to specification
3.  The disclosure is objected to because of the following informalities: 
     (i) The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see para 00158). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
       (ii)   Nucleotide and/or amino acid sequences appearing in the specification (see entire document, for eg. table 3-7, in para 00152, 00155, 00160, 00162 and 00164) are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).      
. Appropriate correction is required.
                                                             Informalities
4. The following informalities are noted.
      (i)  claim 3 recites improper markush group. Amending the claim to recite ‘selected from the group consisting of’ is suggested. Appropriate correction is required. 

5.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
6.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 47 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spier et al.  (US 2014/0329245). 

(a) providing a reaction mixture comprising: (i) a nucleic acid sample comprising or suspected of comprising the target nucleic acid, (ii) at least one type of primers that is complementary to a portion of the target nucleic acid, and each type of primers have at least one blocking primer comprising a blocking group capable of blocking polymerase extension, wherein the blocking primer is modified to decrease the amplification of undesired nucleic acid, (iii) nucleic acid polymerase, and (iv) de-blocking agent capable of enabling polymerization of the target nucleic acid by said nucleic acid polymerase using the blocking primer (see entire document, for eg., para 0024, 0051-0057; and (b) incubating the reaction mixture under a condition for amplification of the target nucleic acid (see entire document, for eg., para 0024, para 0051-0057). For all the above the claim is anticipated.
Claim Rejections - 35 USC § 103
7.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10, 13, 15, 18, 20-21, 23-24, 32, 34-35 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Spier et al. (US 2014/0329245) in view of Andersen et al. (US 2004/0175733).

(a) providing a reaction mixture comprising: (i) a nucleic acid sample comprising or suspected of comprising the target nucleic acid, (ii) at least more than one type of primer pairs wherein at least one primer of each type of primer pairs is  complementary to a portion of the target nucleic acid, and each type of primer pair has at least one blocking primer comprising a have at least one blocking primer comprising a blocking group capable of blocking polymerase extension, (iii) nucleic acid polymerase, and (iv) de-blocking agent capable of enabling polymerization of the target nucleic acid by said nucleic acid polymerase using the blocking primer (see entire document, for eg., para 0024-0036, 0051-0057, 0063-0074: indicating multiplex PCR using multiple primer pairs comprising blocked and unblocked primers) ; and (b) incubating the reaction mixture under a condition for amplification of the target nucleic acid (see entire document, for eg., para 0024-0036, para 0051-0057, para 0063-0074).
   With reference to claims 2-3, Spier et al. teach that the blocking group is at or near 3’ terminal of each blocking primer and the blocking group is 2’, 3’-dideoxynucleotide, ribonucleotide residue, 2’ 3’ SH nucleotide or 2’-O-PO3 nucleotide (see entire document, for eg., para 0018, 0039, 0043-0052, 0077).
   With reference to claims 4-5, 7-8, 10, Spier et al. teach that the blocking primer is further modified wherein said modification is introduction of at least one mismatched nucleotide that is 3 to 17 nucleotides away from the nucleotide with the blocking group and the mismatched nucleotide is located 5’ to the blocked nucleotide and the modification forms an extra bridge connecting the 2’ oxygen and 4’ carbon of at least 
     With reference to claims 18, 20-21, Spier et al. teach that the target nucleic is a double stranded DNA ligated with a single or double adaptor tags or single stranded DNA ligated to a single adaptor wherein the adaptor tags comprise molecular index tag (see entire document, for eg., para 0035).
          With reference to claims 23-24, Spier et al. teach that the primers have common tailing sequence at or near 5’ terminal of the primers and the common tailing can be a molecular index tag, sample index tag or adaptor tag or combination thereof (see entire document, for eg., para 0024-0032).
               With reference to claims 34-35, Spier et al. teach that the method is used to selectively enrich mutant nucleic acid in a sample comprising wildtype nucleic acid and at least one blocking primer is complementary to mutant residues of mutant nucleic acid and has a blocking group ((see entire document, for eg., para 0064-0070, 0054-0062).
          With reference to claim 40, Spier et al. teach a method of sequencing a target nucleic acid, wherein the method comprises:(a) providing a reaction mixture comprising: (i) a nucleic acid sample comprising or suspected of comprising the target nucleic acid, (ii) at least more than one different types of primer pairs, wherein at least one primer of each type of primer pairs is complementary to a portion of the target nucleic acid, and each primer pair has at least one blocking primer comprising a blocking group capable of blocking polymerase extension, (iii) nucleic acid polymerase, and (iv) de-blocking agent capable of enabling polymerization of the target nucleic acid by said nucleic acid polymerase using the blocking primers (see entire document, for eg., para 0024-0031, 
       However, Spier et al.  did not specifically teach use of at least 20 primer pairs or more as claimed in claims 1, 13 and 40.
       Andersen et al. teach a multiplex amplification using multiple primer pairs wherein the method comprises at least 100 to 1000 or 3000 primer pairs in a single reaction (see entire document, for eg., para 0034, 0005-0011). 
     It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Spier et al. with multiple primer primers ranging 100 to 3,000 as taught by Andersen et al.  to develop an improved method for detecting multiple different targets in single multiplex format. The ordinary person skilled in the art would have motivated to modify the method of Spier et al. with the method of Andersen et al. and have a reasonable expectation of success that said modification would result in enhancing the sensitivity of method because Andersen  et al. explicitly taught use of 100 to 3,000 primer pairs to amplify plurality of different targets in a single reaction with reduced non-specific primer interactions to achieve rapid effective multiplex amplification assay (see entire document, para 0034, para 0010-0011) and such a modification of the method  is considered obvious over the cited prior art.

Conclusion
            No claims are allowable.      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/  patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637